Citation Nr: 0204947	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  97-31 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for right below-the-knee 
amputation.  


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney at 
law



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service from May 1964 to May 1967.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri which denied the veteran's claim for 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a right below-the-knee amputation, which was 
claimed to have resulted from surgery performed at a VA 
hospital for an occlusion of the right superficial femoral 
artery.  

The veteran's appeal was initially before the Board in 
January 2000, at which time the Board denied the veteran's 
claim.  In essence, the Board determined that the record 
contained no competent medical evidence to establish that the 
amputation was the result of the VA surgery and that the 
claim was therefore not well grounded under the law.  Later 
that year, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)  [codified as amended at 
38 U.S.C. §§ 5100 to 5107 ].   The VCAA rendered obsolete the 
well groundedness standard which had been relied upon by the 
Board in deciding the veteran's claim.  

The veteran had appealed the January 2000 Board decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In a Joint Motion for Remand and to Stay Proceedings 
filed by the veteran and the Secretary of Veterans Affairs, 
the Court was requested to remand the matter to the Board for 
readjudication in light of the VCAA.   The Court issued an 
order in February 2001 vacating the Board's decision.  This 
case was returned to the Board for further proceedings 
consistent with the Court's order.  

In September 2001, the Board requested an opinion from a 
medical expert regarding the veteran's claim.  The Board 
informed the veteran's attorney of this action the same day.  
In December 2001, the Board provided a copy of the expert's 
response to the attorney for review and provided 60 days for 
a response.  See 38 C.F.R. § 20.903 (2001); see also Thurber 
v. Brown, 5 Vet. App. 119 (1993).  In March 2002, the 
veteran's attorney provided written argument to the Board.  


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record shows that the veteran's right below the knee 
amputation is not the result of VA treatment.  


CONCLUSION OF LAW

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for right below the knee amputation is not 
warranted.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 1997, the veteran filed a claim for disability 
compensation benefits under 38 U.S.C.A. § 1151 for a right 
below the knee amputation.  He contends, in substance, that 
VA physicians improperly performed bypass surgery on his 
right leg in 1985, causing his leg to "rot", and leading 
ultimately to amputation in 1990.  

In the interest of clarity, the Board will review the 
applicable law and regulations, then briefly describe the 
factual background of this case, and finally proceed to 
analyze the claim and render a decision.  


Applicable Law and Regulations

38 U.S.C. § 1151

38 U.S.C. § 1151 and its implementing regulations have 
undergone several changes in the past decade, the most recent 
revision to § 1151 being effective on and after October 1, 
1997.  See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 
(1996).
The amended statute indicates that a showing of negligence or 
fault on the part of VA is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997.  
However, for claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552, 130 L.Ed. 2d 462 (1994). 

In Brown v. Gardner, the United States Supreme Court held 
that VA's interpretation of 38 U.S.C. § 1151 as encompassing 
only additional disability resulting from VA negligence or 
from accidents during treatment was unduly narrow. The 
Supreme Court found that the statutory language of 38 
U.S.C.A. 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.

The Supreme Court further held, however, that not every 
"additional disability" was compensable.  See Brown v. 
Gardner, 115 S.Ct. 552, 556 n.3 (1994):

"We do not, of course, intend to cast any 
doubt on the regulations insofar as they 
exclude coverage for incidents of a 
disease's or injury's natural 
progression, occurring after the date of 
treatment . . . . VA's action is not the 
cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.  

Under 38 C.F.R. 3.358(c)(3) (1996), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

In this case, the veteran filed his claim under 38 U.S.C. 
§ 1151 in January 1997, after Gardner was decided and before 
the October 1997 change in the law.  The post-Gardner and 
pre-October 1997 version of 38 U.S.C. § 1151 is generally 
considered to be more favorable to claimants, since it has 
been interpreted as not requiring any "fault" by VA for a 
claimant to recover. A claimant merely must establish that 
additional disability resulted from VA medical treatment, 
excepting those circumstances described in 38 C.F.R. § 3.358 
(1996).  The Board will accordingly apply the pre-October 1, 
1997 version of 38 U.S.C. § 1151, since it is more favorable 
to the veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991) [where the law or regulation governing the case 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply].

Inasmuch as the veteran's claim was filed prior to October 1, 
1997, the provisions of 38 U.S.C.A. 1151 in effect from 
October 1, 1997 forward are inapplicable to the claim.  In 
addition, in August 1998, 38 C.F.R. §§ 3.358 and 3.380 were 
amended in light of the congressional action noted above.  
The new sections were effective from October 1, 1997.  See 63 
Fed. Reg. 45006-7 (1998).  However, these amendments apply 
only to claims filed on or after the effective date of the 
statute, October 1, 1997.  Since the veteran's appeal was 
pending prior to that date, it continues to be subject to 
review under the prior statutory language and interpretation.  
VAOPGCPREC 40-97.  

Standard of review

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that a claimant need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  To deny 
a claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Factual Background

In early November 1985, the veteran was examined at a VA 
medical facility after complaining of a painful and swollen 
right 5th toe.  The impression was that he had occlusive 
disease in the arteries of his right foot.  A gangrenous 
right 5th toe was diagnosed.  It was further noted that the 
veteran was a cigarette smoker, and that smokers could 
develop Buerger's disease or other arterial occlusive events.  

The veteran was referred to a VA Medical Center for a 
surgical consult.  It was noted that he had vascular 
insufficiency with a four to six month history of 
claudication in his right leg.  He complained of a one-week 
history of pain in his right calf and pain and discoloration 
of the fifth toe on his right foot.  It was noted that he had 
smoked two packs of cigarettes per day for the previous 25 
years.  
While hospitalized, a right femoral arteriogram was 
performed, which revealed complete occlusion of the right 
superficial femoral artery.  The veteran underwent a 
thromboendarterectomy of the right common femoral artery, and 
a bypass from the right common femoral artery to the 
popliteal artery using a saphenous vein graft.  He did well 
initially following the surgery.  In December 1985, the 
veteran received treatment at a VA outpatient medical 
facility for an infection at the site of his surgical 
incision.  The infection was brought under control and the 
veteran's cellulitis improved.

When hospitalized at a VA Medical Center in July 1987 due to 
a myocardial infarction, it was noted that the veteran had a 
history of peripheral vascular disease and had had a right 
femoral bypass in 1985.  No complaints or findings were made 
concerning the veteran's legs.    

During a VA hospitalization in July and August 1988 for an 
episode of chest pain, it was noted that the veteran's 
extremities had intact pulses, and no edema. He was advised 
that it was imperative that he stop smoking because of his 
known coronary artery disease.  The veteran was examined at a 
VA facility later in August 1988.  At that time he was found 
to have positive bruit and femoral pulses which were equal 
bilaterally.  A possible delay was noted when comparing the 
left and right pulses.

In November 1990, the veteran presented with complaints of 
continuous pain in his foot and calf.  A few days later he 
was hospitalized at the VA Medical Center in Houston, Texas 
due to peripheral vascular disease with severe ischemic rest 
pain in the right foot.  He underwent a right below-the-knee 
amputation.  He originally did well post-operatively, but 
subsequently developed an infection at the surgical wound 
site.  He was started on a course of antibiotics, and at the 
time of discharge in December 1990, there was only minimal 
cellulitis present in the wound.  The wound infection proved 
difficult to bring under control, and he subsequently 
underwent several procedures to remove necrotic tissue at a 
hospital in Conroe, Texas.  

During a subsequent VA hospitalization in October and 
November 1991 for prosthesis training, "a strong family 
history of atherosclerotic occlusive disease and peripheral 
vascular disease" was noted.  

The veteran filed a claim for compensation under 38 U.S.C.A. 
§ 1151 in January 1997.  He alleged that the right below-the-
knee amputation was due to improper VA medical care at the 
time of the 1985 femoral bypass surgery.  He claimed that he 
was told before the operation that he would have a small cut 
measuring 2 to 4 inches in the upper part of his leg, but 
that when he awakened he found he had been cut from the upper 
part of his leg down to halfway below his knee.  He claims 
that the leg had to be removed in 1990 because it had started 
to "rot" because the earlier surgery had not been performed 
correctly.  He expressed the belief that if the surgery had 
been done properly he would have been able to have other 
operations and save his leg.  

As noted in the Introduction, the Board denied the veteran's 
claim in a January 2000 decision.  The Board determined that 
the pre-October 1997 version of 38 U.S.C. 
§ 1151 was applicable to the veteran's claim.  The Board 
found the veteran's claim to be not well grounded, pointing 
to a lack of competent medical evidence establishing a nexus 
between the 1985 femoral bypass surgery and the below-the-
knee amputation several years later.  In essence, the Board 
determined that the only evidence establishing such a 
connection emanated from the veteran himself, and it was 
well-established that as a lay person without medical 
training the veteran was not competent to provide medical 
nexus evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

On appeal to the Court, the Board's January 2000 decision was 
vacated pursuant to a January 2001 joint motion for remand.  
The joint motion was predicated on the enactment of the VCAA 
in November 2000 and the change in the standard of review.  
There was no specific criticism of the Board's decision.

Inasmuch as the question of whether the 1990 below-the-knee 
amputation is a consequence of the 1985 VA surgery is medical 
in nature, the Board requested an expert medical opinion in 
September 2001.  See 38 C.F.R. § 20.901 (2001).  The 
following question was posed:  

Is it more likely than not, as likely 
as not, or less likely than not, that 
the right below-the-knee amputation 
represented an additional disability 
resulting from the November 1985 VA 
surgical treatment (as distinguished 
from progressive occlusive disease) 
and, if so, whether such disability 
was a necessary consequence of such 
surgery as defined above.  

In November 2001, a VA vascular surgery specialist reviewed 
the entire record and concluded that:

In summary, my final opinion is that it 
is extremely unlikely that the right 
below the (knee) amputation had anything 
to do with the veteran's 1985 bypass 
surgery, but was a direct result of his 
noncompliance with smoke-cessation 
recommendations, and possibly his genetic 
predisposition, resulting in progression 
of atherosclerosis.  On the contrary, the 
1985 bypass surgery was a success, 
achieving initial limb salvage, and a 
long-term symptom free survival.  It 
would probably stay open had it not been 
for the development of atherosclerotic 
stenosis of his common iliac artery, 
blocking inflow to the graft."

As noted in the Introduction, by letter dated December 20, 
2001, the Board furnished the veteran's attorney with a copy 
of the medical opinion and solicited the submission of 
additional evidence and argument.   The veteran's attorney 
submitted a letter to the Board dated March 8, 2002.  The 
veteran's attorney did not comment on the medical opinion and 
indeed offered no specific evidence and argument pertinent to 
the veteran's claim.  The bulk of the letter consisted of a 
verbatim transcription of generalized statements concerning 
the VCAA which had previously been submitted to the Board in 
a letter dated May 22, 2001.


Analysis

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The Board notes in passing that the joint motion for remand 
and the Court's February 2001 identified no specific defects 
in the Board's January 2000  decision. The only basis for 
remand stated was the subsequent enactment of the VCAA.  
Subsequent communications from the veteran's attorney 
similarly focused on the VCAA rather than on the substantive 
merits of the veteran's claim.  The Board will accordingly 
initially discuss the VCAA as it applies to this case. 

Initial matter - VA's duty to notify/assist

As noted in the Introduction, the VCAA became effective on 
November 9, 2000.  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.  

(i.)  Notice

As noted above, the VCAA requires VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West Supp. 
2001).  

In this case, the veteran has been notified of the pertinent 
law and of what evidence is needed to warrant a favorable 
decision on a number of occasions over the years, starting 
with the August 1997 Statement of the Case.  The now-vacated 
January 2000 Board decision also served to inform the veteran 
of the kind of evidence (medical nexus evidence) which is 
necessary to prove his claim.  See the Board's decision, in 
particular page 7.  The Board concludes, based on this 
procedural history, that the provisions of the VCAA 
pertaining to notification of the veteran have been complied 
with.  

The Board observes that the veteran's attorney submitted a 
letter dated March 8, 2002 which referred to the notice 
provisions of the VCAA.  As noted above, this letter amounts 
to a verbatim copy of a letter to the Board dated May 22, 
2001.  Both letters appear to contain generic language which 
is not specific to the claim of his client.  In particular, 
both letters state "We specifically want to know if lay or 
'buddy' statements are needed to substantiate (1) what 
happened in service, (2) allegations of continuity of 
symptomatology by the veteran and/or (3) the current severity 
of any disability at issue."  It is manifest that this 
language concerns service connection claims has no relevance 
to the § 1151 claim here at issue.  The veteran and his 
attorney have been apprised of what is needed to support his 
claim, in particular medical nexus evidence, and they have 
been accorded ample opportunity to present evidence and 
specific argument.  They have failed to do so.  

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.    

In reviewing the record, the Board notes that the RO 
conducted extensive development to obtain the relevant VA 
medical records pertaining to pertinent treatment received by 
the veteran, including the clinical records from a number of 
VA hospitalizations reflecting the veteran's condition 
before, during and after the 1985 surgery.   

In his most recent communication, in March 2002, the 
veteran's attorney submitted a copy of what was styled "the 
veteran's SSI Award Notice".  What was attached was 
manifestly not a SSI award notice.  Rather, it was entitled 
"Claim Information" and did not indicate that the veteran had 
been awarded SSI benefits.  The right leg amputation was not 
mentioned.  The attorney did not explain the significance of 
this so-called "SSI Award Notice" to the veteran's claim and 
the Board cannot discern any significance.  The veteran has 
not alleged that the Social Security Administration is in 
possession of any records which are pertinent to his claim, 
and neither the veteran nor his attorney has requested that 
VA obtain any records from SSA.  Since it is not apparent 
from the record that the SSA is in possession of any records 
which may be pertinent to the instant appeal, the Board 
concludes that remand of the case for the purpose of securing 
any extant records for the veteran from SSA is not warranted.  
Cf. Brock v. Brown, 10 Vet. App. 155, 161 (1997).

The VCAA specifically provides that the assistance provided 
by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) does not contain sufficient medical evidence 
for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.159 (2001).  As 
reported above and discussed below, the Board has obtained 
the opinion of a medical expert in order to make an informed 
decision in this case.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  On the basis 
of review of the claims folder, there is no indication that 
the veteran has further evidence or argument to submit.  The 
veteran and his representative have not pointed to any 
additional pertinent evidence which has not been obtained, 
and the Board is not aware of any such evidence.  
  
(iii.)  Standard of review 

In January 2000, the Board decided the veteran's claim based 
on the former "well groundedness" standard, 38 U.S.C.A. 
§ 5107(a) (West 1991).  That standard has been replaced by 
the standard of review set forth in the law and regulations 
section above.  See 38 U.S.C.A. § 5107 (West Supp. 2001).  
The current standard will be applied below.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
and his attorney have made no specific contentions to the 
contrary.  Accordingly, the Board will proceed to a decision 
on the merits.  


Discussion

The veteran contends that there is a relationship between the 
1985 femoral bypass surgery performed at a VA medical 
facility and his below-the-knee amputation in 1990.

The medical evidence may be summarized as reflecting that VA 
medical records show that a November 1985 right femoral 
arteriogram showed complete occlusion of the right 
superficial femoral artery, which was ascribed to tobacco 
smoking.  A thromboendarterectomy of the right common femoral 
artery and a bypass from the right common femoral artery to 
the popliteal artery using a saphenous vein graft was 
performed.  Subsequent VA medical reports do not document any 
particular problems in the veteran's right lower extremity.  
It was noted that the veteran continued to smoke.  In 
November 1990 the veteran was hospitalized at a VA medical 
center after what was termed a 1-year history of severe and 
increasing right lower extremity pain.  A right below-the-
knee amputation was performed.  

The law and regulations pertaining to § 1151 claims have been 
set forth above.  In order for benefits to be granted, there 
must be additional disability resulting from VA medical 
treatment.  Specific to this case, since the additional 
disability alleged is the below-the-knee amputation, there 
must be a causal connection between the 1985 surgery and the 
1990 amputation.  The central inquiry here thus involves the 
question of whether the 1990 below-the-knee amputation 
constituted, or was the result of, additional disability 
related to the 1985 surgery performed.  The Board did not 
identify any specific medical nexus evidence on this point 
and therefore requested the opinion of a medical expert to 
assist in answering this question.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) [in the absence of specific 
medical evidence, the Board may not rely on its own 
unsubstantiated medical opinion].  


In a November 2001 opinion, the medical expert termed the 
1985 bypass surgery a success, achieving initial limb 
salvage, and a long-term symptom free survival.  The medical 
expert concluded that it is extremely unlikely that the right 
below-the-knee amputation had anything to do with the 
veteran's 1985 bypass surgery, but was a direct result of his 
noncompliance with smoke-cessation recommendations, and 
possibly his genetic predisposition, resulting in progression 
of atherosclerosis.  

The Board passing that the November 2001 medical opinion, 
which is the only competent medical evidence on the question 
of nexus, appears to be congruent with the other medical 
evidence of record.  The contemporaneous medical evidence 
indicates that in November 1985 the veteran's right foot was 
gangrenous; the 1985 surgery appeared to be successful; there 
were no long-term complications of surgery reported; the 
veteran continued to smoke, despite being medically advised 
that it was imperative that he cease doing so; and in 1990 
the right below-the-knee amputation became necessary.  The 
medical records also refer to a family history of 
atherosclerotic occlusive disease and peripheral vascular 
disease.  The Board can find nothing in the medical record 
which implicates the 1985 surgery as a cause of the 
amputation.  The expert medical opinion therefore appears to 
be consistent with the other medical evidence in the file.   

The veteran, through his attorney, has not found fault with 
the November 2001 medical opinion, despite being furnished 
with a copy and invited to provide specific argument.  

The veteran has contended that the surgical procedures 
performed by VA in 1985 resulted in the 1990 amputation.  
However, just as the Board cannot rely on its own medical 
opinion, the veteran cannot.  The law is well established 
that where a claim involves issues of medical fact, such as 
causation or diagnosis, competent medical evidence is 
required.  As a lay person the veteran is not capable of 
opining on such matters.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

The veteran has not presented any medical evidence to support 
his assertion that VA medical treatment was brought about the 
amputation.  There is no competent medical evidence to show 
that his right below the knee amputation was caused by the 
surgical procedures performed by the VA in 1985 or any 
subsequent VA medical treatment, or lack of treatment.  To 
the contrary, the medical evidence contained in the claims 
file shows that the veteran's circulatory function in his 
right leg was improved for several years following the 1985 
endarterectomy and femoral bypass procedures.  Also, the 
veteran's insistence on continuing to smoke has been 
implicated by clinicians as a cause of the development of 
additional right lower extremity problems leading to the 1990 
amputation.  

Although the Board has no reason to doubt the sincerity of 
the veteran's beliefs, he is not a medical expert and his 
opinion is entitled to no weight of probative value.  
Conversely, the opinion of the medical expert in November 
2001 carries great weight.

In short, the evidence of record leads to the conclusion that 
the claimed additional disability, in the form of the below-
the-knee amputation, is not causally related to the 1985 VA 
surgical treatment and was the continuance of the disease for 
which VA hospitalization or medical or surgical treatment was 
authorized in 1985.  See Brown v. Gardner, 115 S.Ct. at 556 
n.3.  

For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim.  The benefit sought on appeal is accordingly denied.

Additional comments

The veteran does not appear to contend that the 1990 
amputation itself, which was performed at a VA facility, was 
unjustified or resulted in additional disability.  Obviously, 
the loss of the lower leg was a certain result of the VA 
surgery in 1990 and cannot be compensated under 38 U.S.C. 
§ 1151.  See Gardner, 115 S.Ct. at 556, n. 3) ["It would be 
unreasonable . . . to believe that Congress intended to 
compensate veterans for the necessary consequences of 
treatment to which they consented (i.e. compensating a 
veteran who consents to the amputation of a gangrenous limb 
for the loss of the limb)".]  
    
In reviewing the medical evidence of record, the Board 
further notes, as it did in its January 2000 decision, that 
the veteran's post surgical course in 1990 was complicated by 
subsequent infection at the wound site.  The veteran has not 
contended that he suffered any additional disability due to 
the infection which developed at his surgical wound site.  
Accordingly, that matter has not been developed for appeal 
and will not be discussed further.  


ORDER

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
a right below-the-knee amputation is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

